SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: August31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-50480 LYYNKS INC. (Exact name of Registrant as Specified in Its Charter) Nevada 98-0389557 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 644-1812 West Burbank Blvd., Burbank, CA (Address of principal executive offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (818)478-2260 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.00001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No[X] Indicate by checkmark if the registrant is not required to file reports to Section13 or 15(d) of the Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. (Check One): Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $2,427,810. Number of shares of Common Stock outstanding as of November 29, 2012: 66,580,913. Documents incorporated by reference: None Table of Contents TABLE OF CONTENTS PART I 1 Item1. Business 1 Item1A. Risk Factors 3 Item1B. Unresolved Staff Comments 8 Item2. Properties 8 Item3. Legal Proceedings 8 Item4. Mine Safety Disclosures 8 PART II 9 Item5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 9 Item6. Selected Financial Data 9 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item7A. Quantitative and Qualitative Disclosures About Market Risk 12 Item8. Financial Statements and Supplementary Data 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 13 Item9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 33 Item9A. Controls and Procedures 33 Item9B. Other Information 33 PART III 34 Item10. Directors, Executive Officers, and Corporate Governance 34 Item11. Executive Compensation 36 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item13. Certain Relationships and Related Transactions, and Director Independence 39 PART IV 39 Item14.Principal Accountant Fees and Services 39 Item15. Exhibits and Financial Statement Schedules 41 -i- Table of Contents PART I NOTE REGARDING FORWARD LOOKING STATEMENTS CAUTIONARY STATEMENT FOR PURPOSES OF THE “SAFE HARBOR” PROVISIONS OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 This Annual Report contains historical information as well as forward-looking statements. Statements looking forward in time are included in this Annual Report pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks and uncertainties that may cause our actual results in future periods to be materially different from any future performance suggested herein. We wish to caution readers that in addition to the important factors described elsewhere in this Form 10-K, the following forward-looking statements, among others, sometimes have affected, and in the future could affect, our actual results and could cause our actual consolidated results during 2013, and beyond, to differ materially from those expressed in any forward-looking statements made by or on our behalf. Item 1. Business General Lyynks Inc., a Nevada corporation (“Lyynks”, “we”, “us” or “the Company”), is an entertainment software technology company that is developing media and entertainment related distribution applications for the online distribution of any content, including audio and video content.Our software application under development is called Lyynks, an application that delivers any content to a user’s computer desktop television set, tablet or smart phone.Lyynks is being developed as a global internet content broadcast platform that can facilitate for its customers the online distribution of music, television, movies, graphics, interactive advertising and social media. Our business is subject to several significant risks, any of which could materially adversely affect our business, our operating results, our financial condition and the actual outcome of matters as to which we make forward-looking statements. (See “Risk Factors”.) History Lyynks was incorporated under the laws of the State of Nevada on August23, 2002 under the name Medusa Style Corporation for the purpose of an internet distribution business.We reevaluated our business and acquired in June 2007 all of the outstanding equity securities of Lyynks Nevada, a company in the entertainment technology industry. Business We are developing software products for the online distribution of audio and video content. We would intend to capitalize on the worldwide growth of digital media. Our management and outside consultants determined the most effective interface to deliver the type of content that we plan to distribute.We believe our planned programs and applications will enhance the user’s experience with internet content.We plan to provide a service that end users can use to deliver their content with potentially a global reach.Additionally end users can use our social network integration to share content links to promote content or content providers. We are focusing initially on the internet delivery of entertainment, like music and interactive content.One of the areas on which we plan to concentrate initially is the music business. We believe that our demographic for music content will be attractive to marketers and advertisers seeking interactive marketing opportunities.We intend to earn interactive marketing revenues through a variety of traditional ad units and targeted permission-based E-mail marketing, paid search marketing and affiliate marketing. Lyynks platforms and applications have been developed for cross-platform use with Apple’s Mac OS X and iOS, Microsoft Windows and the Android operating system. Working prototypes of some of these applications have been completed, although no assurance can be given that the final versions of such applications will be successfully completed and operational. We direct and manage our product development and maintenance internally, including website development with content customer and user interfaces, and maintenance and hosting functions. Looking forward, we plan to pursue targeted opportunities for partnerships, joint ventures and other forms of investment with industry partners. -1- Table of Contents Intellectual Property We are proceeding with the registration in the U.S. and in certain international jurisdictions of the trademark “Lyynks” for our website and related applications. We believe that we presently have, or are capable of acquiring, ownership and control of the intellectual property rights that are necessary to conduct our operations. Regulation We will be subject to various federal, state and local laws that govern the conduct of our proposed business, including state and local advertising, consumer protection, credit protection, licensing, and other labor and employment regulations. Online video content, games and mobile services traffic is projected to increase substantially over the next three to four years according to an industry forecast, and the Company expects regulation of that online traffic will increase. The Federal Communications Commission (“FCC”) on December21, 2010, issued “net neutrality” rules which prohibit internet providers from interfering with legal Web traffic. The new rule provides that land-line broadband providers may not block legal content from websites, or “unreasonably discriminate” against companies using broadband networks to provide delivery of video content and voice services. However, broadband providers will be allowed to engage in “reasonable network management” to regulate heavy traffic on the network. Under the new rule, there is a potential for broadband providers charging consumers for how much data they consume, and phone and cable companies will be allowed to sell to internet companies faster data delivery for additional fees, which priority arrangements would have to be disclosed. Wireless providers, facing greater congestion issues, are less restricted under the FCC’s new rules and are allowed more leeway in managing their networks, including blocking access to applications for congestion reasons. Any additional fees imposed on consumers based on Web usage or network fast-track delivery options for additional fees could adversely impact our proposed business. Competition The internet content distribution industry is extremely competitive and is dominated by several large companies with worldwide name brand recognition and substantial financial resources. In attempting to attract content customers to our proposed applications and products, we will be competing with online providers of audio and video entertainment, such as Netflix, Amazon, Blockbuster, Google, YouTube and Apple’siTunes, home systems providing digital delivery of movies, web-based video channels, cable and satellite television providers, movie theaters, live theater, sporting events, and other similar businesses that compete for the general public’s entertainment dollar, as well as large software developers.In the market of internet delivery of music content, we will be competing with companies such as Spotify, TuneCore, CD Baby and ReverbNation. There can be no assurance that our technology will succeed in the marketplace in face of this competition, where technologies are rapidly changing and advancing, or that other companies will not develop technologies superior to ours. New technologies may emerge that render our technology obsolete. Many of the companies with which we will be competing have worldwide name recognition and substantially greater capital resources for program and application development and for marketing and advertising than we do. Further, many consumers maintain simultaneous relationships with multiple in-home entertainment video providers and can easily shift spending from one provider to another. For example, consumers may subscribe to cable, rent a DVD from Redbox or Blockbuster, buy a DVD from Wal-Mart or Amazon, download a movie from Apple iTunes, watch a television show on Hulu.com, and subscribe to Netflix, or some combination thereof, all in the same month. New competitors may be able to launch new businesses at a relatively low cost. internet delivery of content represents only one of many existing and potential new technologies for viewing entertainment video. Employees The Company currently has 12 employees. The Company engages the services of independent consultants to assist with management, software programming and development.We plan to engage full-time employees in this area as our business develops. Available Information We plan to make available on our corporate website free of charge (other than an investor’s own internet access charges) through our website our Annual Report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, and amendments to these reports, as soon as reasonably practicable after we electronically file such material with the Securities and Exchange Commission. -2- Table of Contents Item 1A. Risk Factors Risks related to our lack of liquidity WE HAVE NO REVENUES AND HAVE INCURRED AND EXPECT TO CONTINUE TO INCUR SUBSTANTIAL LOSSES. WE WILL NOT BE SUCCESSFUL UNLESS WE REVERSE THIS TREND. Through August31, 2012, we have not generated any revenues. As a result, we have generated significant operating losses since our formation and expect to incur substantial losses and negative operating cash flows for the foreseeable future. For the year ended August31, 2012 our net loss was $1,687,614 and as of August31, 2012 we had we had an accumulated deficit of $16,722,843. We anticipate that our existing cash and cash equivalents will not be sufficient to fund our business needs over the next 12 months and estimate that we will require approximately $2,000,000 in additional capital in that period to finance our software development activities. Although our major shareholders have provided financial support over the past fiscal year, there is no assurance that they will continue to make equity investments in the Company or that, if our shareholders do not continue to make equity investments in the Company, we will be able to negotiate an alternate source of capital. GOING CONCERN Primarily as a result of our recurring losses and our lack of liquidity in connection with our fiscal year ended August31, 2012, we received a report from our independent auditors that includes an explanatory paragraph describing the substantial uncertainty as to our ability to continue as a going concern. Risks related to our business THIS IS A NEW BUSINESS CATEGORY AND MANAGEMENT HAS NO EXPERIENCE WITH THIS BUSINESS Management has begun efforts to engage in the business of online distribution of audio and video content. We have no experience in this business category, and we have no way to determine whether it will be successful. To date, we have received no revenues from this business. We will have to obtain significant additional capital to develop our business. There is no assurance that we will be able to obtain sufficient capital for this purpose. WE ARE IN THE EARLY STAGES OF PRODUCT DEVELOPMENT AND OUR SUCCESS IS UNCERTAIN. We are a development stage company and are in the early stages of developing our products and services. We have not yet successfully developed any of our products and services to the final completion stage. We may fail to develop any products or services, to implement our business model and strategy successfully or to revise our business model and strategy should industry conditions and competition change. We cannot make any assurances that any of our product candidates, if successfully developed, would generate sufficient revenues to enable us to be profitable. Furthermore, we cannot make any assurances that we will be successful in addressing these risks. If we are not, our business, results of operations and financial condition will be materially adversely affected. WE HAVE A LIMITED OPERATING HISTORY AND WE MAY NOT BE ABLE TO SUCCESSFULLY DEVELOP OUR BUSINESS. Our limited operating history makes predicting our future operating results difficult. As a software development company with a limited history, we face numerous risks and uncertainties in the competitive markets. In particular, we have not proven that we can: • develop online audio and video distribution software in a manner that enables us to be profitable and meet strategic partner and customer requirements; • develop and maintain relationships with key customers and strategic partners that will be necessary to optimize the market value of our products and services; • raise sufficient capital in the public and/or private markets; or • respond effectively to competitive pressures. If we are unable to accomplish these goals, our business is unlikely to succeed. Even if we are able to license certain of our technology to generate revenue we will still be operating at a significant loss during the course of our software development program. -3- Table of Contents IF WE ARE UNABLE TO ESTABLISH SALES AND MARKETING CAPABILITIES OR ENTER INTO AGREEMENTS WITH THIRD PARTIES TO SELL AND MARKET PRODUCTS AND SERVICES WE DEVELOP, WE MAY NOT BE ABLE TO GENERATE PRODUCT REVENUE. We do not currently have an organization for the sales, marketing and distribution of software products and related services. We anticipate that we will seek to enter into strategic alliances, distribution agreements or other arrangements with third parties to market any products or services we develop. If we are unable to enter into such agreements, we would have to build sales, marketing, managerial and other non-technical capabilities and develop, train and or manage a sales force, all of which would cause us to incur substantial additional expenses. If we are unable to establish adequate sales, marketing and distribution capabilities, whether independently or with third parties, we may not be able to generate product revenue and may not become profitable. OUR SOFTWARE PRODUCTS AND SERVICES ARE SUBJECT TO THE RISK OF FAILURE INHERENT IN THE DEVELOPMENT OF PRODUCTS OR SERVICES BASED ON NEW AND UNPROVED TECHNOLOGIES. Because our software is and will be based on new technologies, it is subject to risk of failure. These risks include the possibility that: • our new approaches will not result in any products or services that gain market acceptance; • our software will unfavorably interact with other types of commonly used software, thus restricting the circumstances in which it may be used; • proprietary rights of third parties will preclude us from marketing a new product; or • third parties will market superior or more cost-effective products or services. As a result, our activities, either directly or through corporate partners, may not result in any commercially viable products or services. OUR SOFTWARE PRODUCTS AND RELATED SERVICES MAY BE SUBJECT TO FUTURE PRODUCT LIABILITY CLAIMS. SUCH PRODUCT LIABILITY CLAIMS COULD RESULT IN EXPENSIVE AND TIME-CONSUMING LITIGATION AND PAYMENT OF SUBSTANTIAL DAMAGES. The development, testing, marketing, sale and use of software runs a risk that product liability claims may be asserted against us if it is believed that the use or testing of our products and services have caused adverse technology problems to existing systems. We cannot make assurances that claims, suits or complaints relating to the use of our technology will not be asserted against us in the future. If a product liability claim asserted against us was successful, we may be required to limit commercialization of our technology.Regardless of merit or outcome, claims against us may result in significant diversion of our management’s time and attention, expenditure of large amounts of cash on legal fees, expenses and damages and a decreased demand for our products and services. We cannot make any assurances that we will be able to acquire or maintain insurance coverage at a reasonable cost or in sufficient amounts to protect us. WE DO NOT HOLD ANY PATENTS ON OUR TECHNOLOGY AND IT MAY BE DIFFICULT TO PROTECT OUR TECHNOLOGY. We do not have any patents issued or patents pending. We do have development work or source code which we believe has the potential for patent protection. We will evaluate our business benefits in pursuing patents in the future. We protect all of our development work with confidentiality agreements with our engineers, employees and any outside contractors. However, third parties may, in an unauthorized manner, attempt to use, copy or otherwise obtain and market or distribute our intellectual property or technology or otherwise develop a product with the same functionality as our software. Policing unauthorized use of our software and intellectual property rights is difficult, and nearly impossible on a worldwide basis. Therefore, we cannot be certain that the steps we have taken or will take in the future will prevent misappropriation of our technology or intellectual property, particularly in foreign countries where we plan to do business or where our software will be sold or used, where the laws may not protect proprietary rights as fully as do the laws of the United States or where the enforcement of such laws is not common or effective. -4- Table of Contents A DISPUTE CONCERNING THE INFRINGEMENT OR MISAPPROPRIATION OF OUR PROPRIETARY RIGHTS OR THE PROPRIETARY RIGHTS OF OTHERS COULD BE TIME CONSUMING AND COSTLY AND AN UNFAVORABLE OUTCOME COULD HARM OUR BUSINESS. There is significant litigation in the software field regarding patents and other intellectual property rights. Recently, for example, litigation has been filed against Apple Inc., Google Inc., Facebook Inc., Yahoo Inc., Netflix Inc. and AOL Inc. alleging infringement of technology developed by the plaintiff company in the litigation. Accordingly, we may be exposed to future litigation by third parties based on claims that our software, technologies or activities infringe the intellectual property rights of others. Although we try to avoid infringement, there is the risk that we will use a patented technology owned or licensed by another person or entity and/or be sued for infringement of a patent owned by a third party. If our products are found to infringe any patents, we may have to pay significant damages or be prevented from making, using, selling, offering for sale or importing such products or services or from practicing methods that employ such products and services. Further, third parties, including persons involved in the founding of the Company, may assert claims as to purported license rights or agreements with respect to the software that the Company has under development, and we may be required to litigate the validity of or settle any such claims. CONFIDENTIALITY AGREEMENTS WITH EMPLOYEES AND OTHERS MAY NOT ADEQUATELY PREVENT DISCLOSURE OF OUR TRADE SECRETS AND OTHER PROPRIETARY INFORMATION AND MAY NOT ADEQUATELY PROTECT OUR INTELLECTUAL PROPERTY. Our success also depends upon the skills, knowledge and experience of our technical personnel, our consultants and advisors as well as our licensors and contractors. Because we operate in a highly competitive field, we rely almost wholly on trade secrets to protect our proprietary technology and processes. However, trade secrets are difficult to protect. We enter into confidentiality and intellectual property assignment agreements with our corporate partners, employees, consultants, outside scientific collaborators, developers and other advisors. These agreements generally require that the receiving party keep confidential and not disclose to third parties all confidential information developed by the receiving party or made known to the receiving party by us during the course of the receiving party’s relationship with us. These agreements also generally provide that inventions conceived by the receiving party in the course of rendering services to us will be our exclusive property. However, these agreements may be breached and may not effectively assign intellectual property rights to us. Our trade secrets also could be independently discovered by competitors, in which case we would not be able to prevent use of such trade secrets by our competitors. The enforcement of a claim alleging that a party illegally obtained and used our trade secrets could be difficult, expensive and time consuming and the outcome unpredictable. In addition, courts outside the United States may be less willing to protect trade secrets. The failure to obtain or maintain meaningful trade secret protection could adversely affect our competitive position. WE WILL RELY ON THIRD PARTIES TO PROVIDE SOFTWARE DEVELOPMENT AND MAINTENANCE, BANDWIDTH PROVIDERS, DATA CENTERS (HOSTING) AND OTHER THIRD PARTIES. INTERRUPTION OR FAILURE IN THE SERVICES AND PRODUCTS PROVIDED BY THESE THIRD PARTIES COULD SERIOUSLY HARM OUR BUSINESS, REPUTATION AND OPERATING RESULTS. We will rely on third-party vendors, including software development and maintenance, data center (hosting) and bandwidth providers. Any disruption in the services provided by these third-party providers or any failure of these third-party providers to handle current or higher volumes of use could significantly harm our business. Any financial or other difficulties our providers face may have negative effects on our business, the nature and extent of which we cannot predict. We expect to experience interruptions and delays in service and availability; any errors, failures, interruptions or delays experienced in connection with these third-party vendors could negatively impact our relationship with customers, could adversely affect our brand, reputation and business, could adversely harm our business, and could expose us to liabilities to third parties. OUR BUSINESS DEPENDS ON OUR SOFTWARE AND SERVER AND NETWORK HARDWARE AS WELL AS OUR ABILITY TO SCALE OUR TECHNOLOGY INFRASTRUCTURE CAPACITY. The performance of our software, server, and networking hardware infrastructure is critical to our business and reputation and our ability to attract users, advertisers, members and e-commerce partners. An unexpected and/or substantial increase in the use of our website(s) could strain the capacity of our systems, which could lead to slower response time or system failures. Any slowdowns or system failures could adversely affect the speed and responsiveness of our website(s) and diminish the experience for our customers and members. If the usage of our website(s) substantially increases, we may need to procure additional servers, networking equipment and bandwidth from third parties to maintain adequate data transmission speeds, the availability of which may be limited or the cost of which may be significant. Any system failure that causes an interruption in service or a decrease in the responsiveness of our website(s) could reduce traffic on our website(s) and, if sustained or repeated, could impair our reputation and the attractiveness of our brand as well as reduce revenue and negatively impact our operating results. -5- Table of Contents COMPUTER VIRUSES, COMPUTER ATTACKS AND SECURITY BREACHES COULD HARM OUR BUSINESS. The networks are vulnerable to damaging software programs, such as computer viruses and worms. Certain of these programs have disabled the ability of computers to access the internet, requiring users to obtain technical support in order to gain access to the internet. Other programs have had the potential to damage or delete computer programs. The development and widespread dissemination of harmful programs has the potential to seriously disrupt internet usage. If internet usage is significantly disrupted for an extended period of time, or if the prevalence of these programs results in decreased residential internet usage, our proposed business could be materially and adversely impacted. To succeed, online communications must provide a secure transmission of confidential information over public networks. Our security measures may not detect or prevent security breaches that could harm our business. An increasing number of websites have reported breaches of their security. Any compromise of our security could harm our reputation and, therefore, our business. CHANGES IN GOVERNMENT REGULATION AND LEGAL UNCERTAINTIES COULD REDUCE DEMAND FOR OUR PRODUCTS AND SERVICES OR INCREASE THE COST OF DOING BUSINESS. Government regulation and legal uncertainties could increase our costs and risks of doing business on the internet. There are currently few laws or regulations that specifically regulate commerce on the internet. Moreover, it may take years to determine the extent to which existing laws relating to issues such as property ownership, defamation, taxation and personal privacy are applicable to the internet. However, the application of existing laws, the adoption of new laws and regulations in the future, or increased regulatory scrutiny with respect to issues such as user privacy, pricing, taxation and the characteristics and quality of products and services, could create uncertainty in the internet marketplace. Network neutrality is the principle that internet users should be in control of what content they view and what applications they use on the internet. The internet has operated according to this neutrality principle since its earliest days. The FCC on December21, 2010, issued “net neutrality” rules which prohibit internet providers from interfering with legal Web traffic. The new rule provides that land-line broadband providers may not block legal content from websites, or “unreasonably discriminate” against companies using broadband networks to provide delivery of video content and voice services. However, under these rules there is the potential for networks charging consumers based on internet usage and for fast-track delivery for content providers for extra fees. Any additional fees imposed on consumers based on Web usage or network fast-track delivery options for additional fees could adversely impact our proposed business. Our proposed business operations could be materially impacted if the FCC rules or legislation do not safeguard net neutrality as it has been in effect, and our proposed operations could be adversely affected in an environment where net neutrality was not required to be observed by telecommunications carriers in their pricing. In addition, the FTC has issued a report that has faulted the industry for not doing enough to protect consumer online privacy and supporting a “do-not-track” system for users. Legislation is set to be introduced in 2011 to prohibit companies from tracking children on the internet without parental consent. “Content delivery networks” that distribute video online and own the fiber-optic highways that move video traffic among networks have “peering arrangements” for moving video traffic, but in certain situations these companies are imposing fees on other networks if traffic moved for the other network or networks is out of balance with traffic moved by the network that is imposing the fee. The imposition of such fees could have an adverse effect on online distribution of video, in that costs could go up for some networks and the content providers using such networks. The CAN-SPAM Act of 2003, a federal law that impacts the way certain commercial E-mails are sent over the internet, took effect January1, 2004 and preempted most state commercial E-mail laws. Penalties for failure to comply with the CAN-SPAM Act include significant fines, forfeiture of property and imprisonment. This law and other laws or regulations that impact E-mail advertising could reduce our revenues. The Children’s Online Protection Act and the Children’s Online Privacy Protection Act restrict the distribution of materials considered harmful to children and impose additional restrictions on the ability of online services to collect information from minors. In addition, the Protection of Children from Sexual Predators Act of 1998 requires online service providers to report evidence of violations of federal child pornography laws under certain circumstances. Any failure on our part to comply with these laws and regulations may subject us to additional liabilities. In our proposed business activities as an online distributor of audio and video content, the Internal Revenue Service may take the position that we are a “broker” and required to report users’ sales to the IRS, if a certain sales volume is surpassed. A requirement such as this could have adversely affect the growth of e-commerce in our network and have an adverse impact on our members and on our business. -6- Table of Contents OUR BUSINESS AND OUR USERS AND MEMBERS MAY BE SUBJECT TO SALES TAX AND OTHER TAXES. The application of indirect taxes (such as sales and use tax, value-added tax, or VAT, goods and services tax, business tax, and gross receipt tax) to e-commerce businesses and to our users is a complex and evolving issue. Many of the fundamental statutes and regulations that impose these taxes were established before the growth of the internet and e-commerce. In many cases, it is not clear how existing statutes apply to the internet or electronic commerce or communications conducted over the internet. In addition, some jurisdictions have implemented or may implement laws specifically addressing the internet or some aspect of electronic commerce or communications on the internet. The application of existing, new, or future laws could have adverse effects on our business. Several proposals have been made at the U.S. federal, state and local levels that would impose additional taxes on the sale of goods and services through the internet. These proposals, if adopted, could substantially impair the growth of e-commerce, and could diminish our opportunity to derive financial benefit from our activities. OUR TECHNOLOGY MAY BECOME OBSOLETE OR LOSE ITS COMPETITIVE ADVANTAGE. The software and services business is very competitive, fast moving and intense, and we expect it to be increasingly so in the future. Other companies have developed and are developing software technologies and related services that, if not similar in type to our software and services, are designed to address the same end user or customer. Therefore, there is no assurance that our products or services and any other products or services we may offer will be the best, the first to market, or the most economical to make or use. If competitors’ products or services are better than ours, for whatever reason, our sales could decrease, our margins could decrease and our products and services may become obsolete. There are many reasons why a competitor might be more successful than we are or will be, including: • Competitors may already have established and profitable distribution networks and customer bases for audio and video content. • Competitors may have greater financial resources and can afford more technical and development setbacksthan we can. • Competitors may have been in the software business longer than we have. They may have greater experience thanus in critical areas like testing, sales and marketing. This experience or their name recognition may give them a competitive advantage over us. • Competitors may have a better patent position protecting their technology than we either have or will have. If we cannot prevent others from copying our technology or developing similar technology, or if we cannot obtain acritical license to another’s patent that we need to make and use our technology, we would expect our competitive position to lessen. Because the company that is “first to market” often has a significant advantage over latecomers, a second place position could result in less than anticipated sales. Risks related to our common stock BECAUSE CERTAIN EXISTING STOCKHOLDERS OWN A LARGE PERCENTAGE OF OUR VOTING STOCK, OTHER STOCKHOLDERS’ VOTING POWER MAY BE LIMITED. Our controlling stockholders and directors and their affiliates beneficially own or control a majority of the outstanding shares of our Common Stock. As a result, if those stockholders act together, they will have the ability to control all matters submitted to our stockholders for approval, including the election and removal of directors and the approval of any merger, consolidation or sale of all or substantially all of our assets. These stockholders may make decisions that are adverse to your interests. See our discussion under the caption in Item12 “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters” for more information about ownership of our outstanding shares. WE DO NOT INTEND TO PAY DIVIDENDS ON OUR COMMON STOCK. We have never declared or paid any cash dividend on our Common Stock. We currently intend to retain any future earnings and do not expect to pay any dividends in the foreseeable future. OUR STOCK PRICE MAY BE HIGHLY VOLATILE BECAUSE OF SEVERAL FACTORS, INCLUDING A LIMITED PUBLIC FLOAT. The market price of our stock may be highly volatile because there has been a relatively thin trading market for our stock, which causes trades of small blocks of stock to have a significant impact on our stock price. You may not be able to resell our common stock following periods of volatility because of the market’s adverse reaction to volatility. -7- Table of Contents Other factors that could cause such volatility may include, among other things: • announcements concerning our strategy; • litigation; and • general market conditions. OUR COMMON STOCK IS “A PENNY STOCK” AND IS SUBJECT TO SPECIAL REGULATIONS PROMULGATED BY THE SEC. The SEC has adopted regulations that generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock is less than $5.00 per share and therefore we are a “penny stock” according to SEC rules. This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of holders of our common stock to sell their shares. WE MAY EXPERIENCE DIFFICULTIES IN THE FUTURE IN COMPLYING WITH SECTION -OXLEY ACT. As a public company, we are required to evaluate our internal controls under Section404 of the Sarbanes-Oxley Act of 2002.In this regard, we have and will continue to comply with the internal control requirements of Section404 of the Sarbanes-Oxley Act.If we fail to maintain the adequacy of our internal controls, we could be subject to regulatory scrutiny, civil or criminal penalties and/or stockholder litigation.Any inability to provide reliable financial reports could harm our business.Furthermore, any failure to implement required new or improved controls, or difficulties encountered in the implementation of adequate controls over our financial processes and reporting in the future, could harm our operating results or cause us to fail to meet our reporting obligations. If we fail to maintain proper and effective internal controls in future periods, it could adversely affect our operating results, financial condition and our ability to run our business effectively and could cause investors to lose confidence in our financial reporting. Item 1B. Unresolved Staff Comments Not applicable Item 2. Properties Executive Offices In May 2010, we entered into a month to month lease for our principal office in Burbank, California, at a monthly rental of $3,500. We anticipate that our current office space will accommodate our operations for the foreseeable future. Item 3. Legal Proceedings Stride& Associates. We are a defendant in a suit filed September2, 2009 by Stride& Associates, Inc. in the Superior Court of California, Los Angeles Superior Court-North Central District, for the amount of $19,500, plus interest, for services allegedly rendered by the plaintiff to the Company in connection with personnel placement. The plaintiff has filed a judgment in the amount of $21,620 against us in this litigation, and the Company has accrued the full amount.We intend to settle this matter. Item 4. Mine Safety Disclosures None -8- Table of Contents PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities Public Market for Common Stock Our common stock, par value $.00001 per share, is quoted on the Pink Sheets under the symbol “LYYN.” The following table sets forth, for the fiscal quarters indicated, the high and low sale price for our common stock, as reported on the OTCBB and Pink Sheets.The quotations below reflect inter-dealer prices, without retail mark-up, markdown or commission, and may not represent actual transactions. High Low Fiscal Year ended August31, 2010 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter(1) $ $ Fiscal Year ended August31, 2011 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fiscal Year ended August 31, 2012 Fourth Quarter $ $ Third Quarter $ $ Second Quarter $ $ First Quarter $ $ Fiscal Year ended August 31, 2013 First Quarter $ $ (1)Prices reflect the 1-for-10 reverse stock split effective September14, 2009. Shareholders The approximate number of holders of record of our common stock as of November 29, 2012 was 101. Dividends We have never declared or paid a cash dividend on our common stock and do not anticipate declaring or paying cash dividends to shareholders in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans Our Amended and Restated 2007 Stock Plan (the “Plan”) was originally authorized and approved by the Company’s board of directors on November12, 2007 and was amended and restated effective July1, 2008. A total of 750,000shares of the Company’s common stock have been authorized for issuance under the Plan. At August 31, 2012, no options were outstanding under any equity compensation plans. Item 6. Selected Financial Data Not applicable -9- Table of Contents Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion of our consolidated financial condition and results of operations should be read in conjunction with the consolidated financial statements and notes thereto and the other financial information included elsewhere in this report. Certain statements contained in this report, including, without limitation, statements containing the words “believes,” “anticipates,” “expects” and words of similar import, constitute “forward looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including our ability to create, sustain, manage or forecast our growth; our ability to attract and retain key personnel; changes in our business strategy or development plans; competition; business disruptions; adverse publicity; and international, national and local general economic and market conditions. LYYNKS Overview We are developing software products for the online distribution of audio and video content. We would intend to capitalize on the worldwide growth of digital media. We believe our planned programs and applications will enhance the user’s experience with internet content.We plan to provide a service that users can use to deliver their content with a potential global reach.Additionally end users would be able to use our social network integration to share content links to promote content or content providers. Critical Accounting Policies and Estimates Financial Reporting Release No. 60, "Cautionary Advice Regarding Disclosure About Critical Accounting Policies" ("FRR60") issued by the SEC, suggests that companies provide additional disclosure and commentary on those accounting policies considered most critical. FRR 60 considers an accounting policy to be critical if it is important to the Company's financial condition and results of operations, and requires significant judgment and estimates on the part of management in its application. For a summary of the Company's significant accounting policies, including the critical accounting policies discussed below, see the accompanying notes to the consolidated financial statements. The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America ("GAAP") requires management to make estimates, judgments and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reportedamount of expenses during the reporting period. On an ongoing basis, we evaluate our estimates which are based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances. The result of these evaluations forms the basis for making judgments about the carrying values of assets and liabilities and the reported amount of expenses that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions. The following accounting policies require significant management judgments and estimates: The Company records impairment losses on long-lived assets used in operations when events and circumstances indicate that the assets might be impaired and the undiscounted cash flows expected to be generated by those assets are less than the carrying amount of those items. The Company’s cash flow estimates are based on limited operating history and have been adjusted to reflect management’s best estimate of future market and operating conditions. The net carrying values of assets deemed not recoverable are reduced to fair value. The Company’s estimates of fair value represent management’s best estimates based on industry trends. We account for equity instruments issued to consultants and vendors in exchange for goods and services in accordance with the provisions of ASC topic 505-50, “Equity Based Payments to Non-Employees”, (formerly EITF Issue No. 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods or Services”), and ASC 470-20-25, “Debt with Conversion and Other Options (“ASC 470-20-25”). The measurement date for the fair value of the equity instruments issued is determined at the earlier of (i) the date at which a commitment for performance by the consultant or vendor is reached or (ii) the date at which the consultant or vendor’s performance is complete. In the case of equity instruments issued to consultants, the fair value of the equity instrument is recognized over the term of the consulting agreement. In accordance with ASC 470-20-25, an asset acquired in exchange for the issuance of fully vested, non-forfeitable equity instruments should not be presented or classified as an offset to equity on the grantor’s balance sheet once the equity instrument is granted for accounting purposes. Accordingly, the Company records the fair value of the fully vested, non-forfeitable common stock issued for future consulting services as prepaid expenses in its consolidated balance sheet. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There is no assurance that actual results will not differ from these estimates. -10- Table of Contents See footnotes in the accompanying financial statements regarding recent financial accounting developments. Results of Operations For the Years Ended August 31, 2012 and 2011. We had a net loss of $1,687,684 for the year ended August 31, 2012 compared to a net loss of $529,705 for the year ended August 31, 2011.The change is explained below. Operating Expenses:Operating expenses were $1,687,614 and $1,034,484 for the years ended August 31, 2012 and 2011, respectively.The increase of $653,130 was primarily due to an increase of $653,130 in General and Administrative expenses. Other income (expense):Other income (expense) was $-0- for the year ended August 31, 2012, as compared to $504,779 for the year ended August 31, 201. The decrease was primarily due to other income of $508,457 primarily from the settlement of prior liabilities in 2011, as compared with other income of $-0- in 2012.Other income in 2011 also reflected a gain on sale of equipment of $9,000 and interest expense and the amortization costs of the notes payable of approximately $12,678. As of the date of this report, we have not generated any revenues.As a result, we have generated significant operating losses since our formation and expect to incur substantial losses and negative operating cash flows for the foreseeable future as we attempt to expand our infrastructure and development activities. Our ability to continue may prove more expensive than we currently anticipate and we may incur significant additional costs and expenses. We are a development stage company and are in the early stages of developing our products and services. We have not yet successfully developed any of our products and services to the final completion stage. The diversity of our products, the competitive entertainment industry, lack of liquidity and the current economic downturn, make it difficult for us to project our near-term results of operations. These conditions could further impact our business and have an adverse effect on our financial position, results of operations and/or cash flows. Liquidity and Capital Resources Net cash used in operating activities was $1,713,209 and $1,080,180 for the years ended August 31, 2012 and 2011, respectively. The increase of $633,029 in cash used by operating activities was primarily higher general and administrative expenses, financed by an increase in cash flows from financings from related parties of $395,500, from $630,500 in 2011 to $1,026,000 in 2012, and an increase in proceeds of issuance of common stock and warrants provided by financing activities of $415,000, from $505,000 in 2011 to $920,000 in 2012. Net cash used in investing activities was $29,274 in 2012, as compared with $35,614 in 2011.Investing activities for the years ended August 31, 2012 and 2011 resulted from the purchase of computers and furniture and software development costs.Net cash provided by financing activities was $1,946,00 in 2012, as compared with $1,144,500 for 2011. Going Concern Uncertainties The Company suffered recurring losses from operations and has an accumulated deficit of $16,722,843 at August 31, 2012. Our existing cash and cash equivalents will not be sufficient to fund our operations. Unless we receive liquidity from new purchase orders, obtain additional capital, loans or sell or license assets, we may be required to seek to reorganize our business or discontinue operations and liquidate our assets. There can be no assurance that the Company will be able to secure sufficient financing or on terms acceptable to the Company. If additional funds are raised through the issuance of equity securities, the percentage ownership of our current stockholders is likely to or will be reduced. As of the date of this report, there is doubt regarding our ability to continue as a going concern as we have not generated sufficient cash flow to fund our business operations and loan commitments.Our future success and viability, therefore, are dependent upon our ability to generate capital financing.The failure to generate sufficient revenues or raise additional capital may have a material and adverse effect upon the Company and our shareholders. Primarily as a result of our recurring losses and our lack of liquidity, the Company has received a report from our independent auditors that includes an explanatory paragraph describing the uncertainty as to our ability to continue as a going concern. Commitments and Contractual Obligations We did not have any commitments or contingencies as at August 31, 2012. Off-Balance Sheet Arrangements As of August 31, 2012, we did not have any off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K. -11- Table of Contents Item 7A. Quantities and Qualitative Disclosures About Market Risk Not applicable Item 8. Financial Statements and Supplementary Data LYYNKS INC. AND SUBSIDIARIES INDEX TO FINANCIAL STATEMENTS Page Report of Independent Registered Public Accounting Firms 13 Consolidated Balance Sheets as of August31, 2012 and 2011 14 Consolidated Statements of Operations for the years ended August31, 2012 and 2011 15 Consolidated Statements of Stockholders’ Equity (Deficiency) as of August31, 2012 16 Consolidated Statements of Cash Flows for the years ended August31, 2012 and 2011 18 Notes to Consolidated Financial Statements 19 -12- Table of Contents Madsen& Associates, CPA’s Inc. 684 East Vine Street Murray, UT 84107 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Lyynks Inc. and Subsidiary (formerly En2go International, Inc.) Burbank, CA91506 We have audited the accompanying consolidated balance sheet of Lyynks Inc. and Subsidiary (formerly En2go International, Inc.) (collectively, the “Company”) (a development stage company) as of August 31, 2012 and 2011, and the related statements of operations, stockholders’ deficiency and cash flows for the years then ended and for the period from January 31, 2007 (date of inception) through August 31, 2012.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.We were not engaged to perform an audit of the Company’s internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation.We believe that our audit provide a reasonable basis for our opinion. In our opinion, the 2012 and 2011 financial statements present fairly, in all material respects, the financial position of the Company as of August 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended and for the period from January 31, 2007 (date of inception) through August 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has a working capital deficiency, is dependent on financing to continue operations, has little or no operating revenue, and has suffered recurring losses to date, which raise substantial doubt for its ability to continue as a going concern.Management’s plans in regard to these factors are also described in Note 1. These financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classifications of liabilities that might result from the outcome of these uncertainties. /s/ Madsen & Associates, CPA's Inc. Madsen & Associates, CPA's Inc. December 5, 2012 -13- Table of Contents LYYNKS INC. AND SUBSIDIARY (Formerly En2go International, Inc. and Subsidiary) (a development stage company) Consolidated Balance Sheets August 31, ASSETS Current Assets: Cash $ $ Property and equipment - net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities: Accounts payable $ $ Accrued expenses Due to related parties Total Current Liabilities Commitments and Contingencies Stockholders' Deficiency: Common stock, $.00001 par value, 1,000,000,000 shares authorized, 54,256,626 and 38,656,627 sharesissued and outstanding atAugust 31, 2012 and 2011, respectively Capital in excess of par value Deficit accumulated during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ See notes to consolidated financial statements. -14- Table of Contents LYYNKS INC. AND SUBSIDIARY (Formerly En2go International, Inc. and Subsidiary) (a development stage company) Consolidated Statements of Operations Period from inception For the Year Ended (January 31, 2007) through August 31, August 31, Revenues $
